Title: To John Adams from David Adams, 20 August 1806
From: Adams, David
To: Adams, John



Dear Sir
Fourto Bay On the Labradore August 20th. 1806

I Send you A few Lines to Enform you That I have Receivd, A letter from My Mother  the 20 of May 1806 Enforming Me that All the Fammily of Your Late Deceased Brother Is Well at present And I hope that these few Lines Will find You the Same. I also Enform you that After the Death of My father I was Oblidgd to Come to this Cuntry for to Git My Living and I find it Very hard to do that here—I Should be Very happy to Receiv. a Letter from Your Onner Next Spring if you pleas. I have Nothing More At present But I Remain Your Dutifull Servent untill Death.

David Adams